Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Separation Agreement”) is entered into
by and between Nancy J. Wysenski (“Executive” or “you”) and Endo Pharmaceuticals
Holdings Inc. (the “Company”), and confirms the agreement that has been reached
with you in connection with your resignation from the Company.

1. Termination of Employment. You agree that your resignation shall be effective
as of September 1, 2009 (the “Separation Date”) and as of such date you shall
cease to be employed by the Company in any capacity and you shall resign from
all executive positions you then hold with the Company and its subsidiaries.
Your resignation as a member of the Board of Directors of any of the Company’s
subsidiaries shall be effective as of the Separation Date. The Company hereby
waives the 30 days’ prior notice requirement in accordance with Section 6.1 of
your Amended and Restated Employment Agreement dated as of December 19, 2007
(the “Employment Agreement”). You further agree to execute any additional
documents necessary to effectuate the foregoing.

2. Separation Pay and Benefits. In consideration of your execution of this
Separation Agreement and your compliance with its terms and conditions, the
Company agrees to pay or provide you (subject to the terms and conditions set
forth in this Separation Agreement) with the benefits described in paragraphs
2(c)(ii), 2(d) and 2(e) below and to adhere to the nondisparagement restrictions
set forth in paragraph 5(b) below. The benefits below shall be in full
satisfaction of the Company’s obligations under the terms of the Employment
Agreement and all applicable cash or equity incentive compensation plans and
agreements except as otherwise preserved by specific reference herein.

a. The Company shall pay you an aggregate of $1,508,832 (the “Separation
Amount”), which represents two times the sum of (i) your current annual base
salary ($486,720) and (ii) your target incentive compensation for the fiscal
year in which the Separation Date occurs (55% of salary). The Separation Amount
shall be paid within 30 days following the Effective Date (as defined below).
There shall be deducted from the payment of the Separation Amount all applicable
federal, state and local withholding taxes and other appropriate deductions.

b. The Company shall provide you with continued coverage under the Company’s
group medical insurance at the cost to the employee that is in effect at the
Separation Date for a period of twenty-four (24) months following the Separation
Date; provided that, to the extent you become eligible for medical insurance
from a subsequent employer, the Company’s medical insurance shall become
secondary to such subsequent employer’s medical insurance. The health plan
continuation coverage period provided



--------------------------------------------------------------------------------

for under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) shall
commence at the end of such 24-month period. In addition, the Company shall
provide you with continued life insurance benefits for a period of twenty-four
(24) months following the Separation Date.

c. The parties acknowledge and agree that you are party to Stock Option
Agreements (the “Option Agreements”) under which you have been granted stock
options to purchase shares of common stock of the Company (the “Options”)
pursuant to the terms of the Endo Pharmaceuticals Holdings Inc. 2004 Stock
Incentive Plan or the Endo Pharmaceuticals Holdings Inc. 2007 Stock Incentive
Plan, as applicable (the “Stock Incentive Plans”), as follows:

 

Grant
Date

   Vested Options
as of 9/1/09    Unvested
Options    Total
Options    Exercise
Price    Remaining vesting
dates (out of 4) 2/26/09    0    101,625    101,625    $ 19.93   
2/26/10, 2/26/11,
2/26/12, 2/26/13 2/21/08    8,144    24,433    32,577    $ 25.19   
2/21/10, 2/21/11 &


2/21/12

1/25/08    37,500    37,500    75,000    $ 24.87    1/25/10 9/6/07    25,000   
75,000    100,000    $ 32.09    9/6/10 & 9/6/11

The parties also acknowledge and agree that you are party to a Restricted Stock
Unit Award Agreements (the “RSU Agreement”) under which you have been granted
restricted stock units representing shares of common stock of the Company (the
“RSUs”) pursuant to the terms of the Endo Pharmaceuticals Holdings Inc. 2007
Stock Incentive Plan, as follows:

 

Grant
Date

   Vested RSUs
as of 10/1/09    Unvested
RSUs    Total
RSUs    Remaining vesting
dates 2/26/09    0    13,054    13,054    100% on 2/26/13 2/21/08    0    4,466
   4,466    50% on 2/21/10 and


50% on 2/21/12

 

  (i) The Company acknowledges that the 37,500 unvested Options originally
granted to you on January 25, 2008 become fully vested and exercisable as of the
Separation Date in accordance with the terms of the applicable grant agreement.

 

2



--------------------------------------------------------------------------------

  (ii) The Company agrees that 25,000 of the unvested Options originally granted
to you on September 6, 2007 and the 101,625 unvested Options originally granted
to you on February 26, 2009 shall become fully vested and exercisable as of the
Separation Date.

 

  (iii) The Company agrees that, in accordance with, and subject to, the terms
and conditions of the Option Agreements, you shall be entitled to exercise all
vested Options held by you as of the Separation Date (including those that
become vested in accordance with paragraph 2(c)(i) and (ii) above) until the
first anniversary of the Separation Date.

 

  (iv) All other unvested Options and RSUs shall lapse on the Separation Date in
accordance with their terms.

d. The Company shall provide you outplacement services through Right Management
Associates so long as you initiate these services within six months of the
Separation Date; provided that these services are not utilized for more than
twelve months from the date of such initiation. The Company shall pay you,
within 30 days following the Effective Date, an additional $75,000 for expenses
associated with your reverse relocation to North Carolina. The Company shall
also pay you up to $200,000 in connection with a loss of equity within 30 days
of the sale of your Pennsylvania home; provided that you provide documentation
of such loss of equity, which shall be calculated as the purchase price paid by
you for your Pennsylvania home plus the cost of your documented improvements
thereon less the sales price you receive upon its sales. The Company shall
promptly pay in 2009, upon presentation of invoices, your legal counsel’s
reasonable fees in connection with this Agreement, provided that the cost of
such legal fees shall not exceed $10,000.

e. The Company shall provide you with continued use of your current Company
automobile until the end of its current lease or the one-year anniversary of the
Separation Date, whichever is later. In accordance with Section 4.2 of the
Employment Agreement, the Company will reimburse you for all operating expenses
relating thereto upon the Executive’s submission of appropriate documentation as
set forth in the Employment Agreement. The Company will determine the actual
value, if any, of your non-business use of such automobile and will furnish you
with a W-2 Wage and Tax Statement , grossed up for taxes, to be included in your
income tax returns, in accordance with prevailing Internal Revenue Service
regulations. All reimbursements under this paragraph shall be made as soon as
practicable, and in no event later than the calendar year following the year in
which the expenses are incurred or taxes are remitted.

f. Notwithstanding the foregoing, in the event that the Effective Date does not
occur by September 2, 2009, the Company’s obligation to make the payments and to
provide the benefits set forth in paragraphs 2(c)(ii), 2(d) and 2(e) above shall
cease. Additionally, the Company’s obligation to make the payments and to
provide the benefits set forth in paragraphs 2(c)(ii), 2(d) and 2(e) above shall
cease as of the date of any material breach of your obligations under the
covenants set forth in paragraphs 5, 6 and 7 hereof, provided such breach is not
cured within 30 days of the date the Company delivers you written notice
notifying of such breach.

 

3



--------------------------------------------------------------------------------

3. Consulting Services. Until March 31, 2010, at the Company’s request, you
shall provide consulting services to the Company from time to time.

4. Accrued Benefits. Whether or not you execute this Separation Agreement, you
will be paid for any accrued but unused vacation days, and for unreimbursed,
documented business expenses (in accordance with usual Company policies and
practices, and in no event later than the calendar year following the year in
which the expenses are incurred), to the extent not theretofore paid. In
addition, following the Separation Date, you will be entitled to receive vested
amounts payable to you under the Company’s 401(k) plan and other retirement and
deferred compensation plans in accordance with the terms of such plans and
applicable law. Except as specifically set forth herein, your participation in
all Company plans shall remain subject to the terms and conditions of such plans
as in effect from time to time and you agree that such terms and conditions are
binding on you and the Company.

5. Nondisparagement.

a. You agree that you will not, with intent to damage, disparage or encourage or
induce others to disparage any of the Company, its subsidiaries and affiliates,
together with all of their respective past and present directors and officers,
as well as their respective past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers and each of their
predecessors, successors and assigns (collectively, the “Company Entities and
Persons”); provided that such limitation shall extend to past and present
managers, officers, shareholders, partners, employees, agents, attorneys,
servants and customers only in their capacities as such or in respect of their
relationship with the Company and its affiliates.

b. The Company agrees that neither the Company nor any director or officer, with
intent to damage you, will disparage you or encourage or induce others to
disparage you.

c. For the purposes of this Separation Agreement, the term “disparage” includes,
without limitation, comments or statements adversely affecting in any manner
(i) the conduct of the business of the Company Entities and Persons or yours or
(ii) the business reputation of the Company Entities and Persons or yours.
Nothing in this Separation Agreement is intended to or shall prevent either
party from providing, or limiting testimony in response to a valid subpoena,
court order, regulatory request or other judicial, administrative or legal
process or otherwise as required by law.

6. Cooperation in Any Investigations and Litigation.

a. The parties agree that they will reasonably cooperate with each other, and
their respective counsel, in connection with any investigation, inquiry,
administrative proceeding or litigation relating to any matter in which you were
involved

 

4



--------------------------------------------------------------------------------

or of which you have knowledge as a result of your service with the Company by
providing truthful information, provided that in your case, such cooperation
does not unreasonably interfere with your then current professional and personal
commitments. The Company agrees to promptly reimburse you for reasonable
expenses reasonably incurred by you, in connection with your cooperation
pursuant to this paragraph. Such expenses shall include reasonable legal fees of
separate counsel in the event of an actual or potential conflict of interest,
provided that (i) such selection of counsel shall be subject to the prior
approval of the Company, which approval shall not be unreasonably withheld, and
(ii) the scope of such representation shall be subject to the prior approval of
the Company which approval shall not be unreasonably withheld and (iii) such
reimbursement of legal fees shall not exceed $15,000 in any one year.
Notwithstanding anything contained herein to the contrary, this provision shall
not limit any of your existing rights you may have to indemnification under
Section 2.4 of the Employment Agreement, under the Company By-Laws as of the
date hereof, under the Indemnification Agreement, dated as of May 8, 2009,
between you and the Company (the “Indemnification Agreement”) or under the
applicable directors’ and officers’ liability insurance as further set forth in
Paragraph 8 below.

b. You agree that, in the event you are subpoenaed or otherwise required by any
person or entity (including, but not limited to, any government agency) to give
testimony or produce documents (in a deposition, court proceeding or otherwise)
which in any way relates to the Company, you will, to the extent not legally
prohibited from doing so, give prompt notice of such request to the Chief Legal
Officer of the Company so that the Company may contest the right of the
requesting person or entity to such disclosure before making such disclosure.
Nothing in this provision shall require you to violate your obligation to comply
with valid legal process.

7. Confidentiality; Non-Competition and Non-Interference. You acknowledge and
agree that you continue to be bound by the confidentiality covenant set forth in
Article VII of the Employment Agreement and the non-competition covenants
contained in Article VIII of the Employment Agreement, and the Company shall
continue to be entitled to the benefits of Section 9.1 of the Employment
Agreement, and such provisions shall survive the termination of the Employment
Agreement; provided that notwithstanding the foregoing and anything to the
contrary in the Employment Agreement, you shall be permitted to work for any
company or business in the medical oncology and endocrinology areas.

8. Indemnification. You shall be indemnified to the extent permitted by
applicable laws, if you are made a party, or are threatened to be made a party,
to any action, suit or proceeding, whether civil, criminal, administrative or
investigative, in connection with acts or omissions occurring during your tenure
with the Company, as provided under Section 2.4 of the Employment Agreement and
the Indemnification Agreement, and such provision and Indemnification Agreement
shall survive the termination of the Employment Agreement and your employment,
such indemnification shall include the advancement of legal fees in accordance
with the terms and conditions set forth in the Charter and the By-Laws of the
Company. The level of directors and officers insurance coverage shall not be
less than that maintained time to time for active directors and officers.

 

5



--------------------------------------------------------------------------------

9. Waiver.

a. You agree that, in consideration of the benefits to be provided to you under
this Separation Agreement, you hereby waive, release and forever discharge any
and all claims and rights which you ever had, now have or may have against the
Company and any of its subsidiaries or affiliated companies, and their
respective successors and assigns, current and former officers, agents, board of
directors members, representatives and employees, various benefits committees,
and their respective successors and assigns, heirs, executors and personal and
legal representatives, based on any act, event or omission occurring before you
execute this Separation Agreement arising out of, during or relating to your
employment or services with the Company or the termination of such employment or
services, except as provided below. This waiver and release includes, but is not
limited to, any claims which could be asserted now or in the future, under:
common law, including, but not limited to, breach of express or implied duties,
wrongful termination, defamation, or violation of public policy; any policies,
practices, or procedures of the Company; any federal or state statutes or
regulations including, but not limited to, Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. §2000e et seq., the Civil Rights Act of 1866 and
1871, the Americans With Disabilities Act, 42 U.S.C. §12101 et seq., the
Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. §1001 et seq.
(excluding those rights relating exclusively to employee pension benefits as
governed by ERISA), the Family and Medical Leave Act, §2601 et. seq., any
comparable state laws, any contract of employment, express or implied; any
provision of the United States or of a state; any provision of any other law,
common or statutory, of the United States, or any applicable state.
Notwithstanding the foregoing, nothing contained in this paragraph 9(a) shall
(i) impair any rights or potential claims that you may have under the federal
Age Discrimination in Employment Act of 1967 (the “ADEA”) subject to paragraph
9(c); (ii) be construed to prohibit Executive from bringing appropriate
proceedings to enforce this Separation Agreement; (iii) effect any rights of
indemnification, or to be held harmless, or any coverage under directors and
officers liability insurance or rights or claims of contribution that you have;
(iv) any vested benefits under any Company 401(k), retirement or other deferred
compensation plan; or (v) any rights as an option holder or shareholder of the
Company.

b. By signing this Separation Agreement, you represent that you have not and
will not in the future commence any action or proceeding arising out of the
matters released hereby, and that you will not seek or be entitled to any award
of legal or equitable relief in any such action or proceeding that may be
commenced on your behalf. The Company has advised you to consult with an
attorney of your choosing prior to signing this Separation Agreement. You
represent that you understand and agree that you have the right and have been
given the opportunity to review this Separation Agreement and the ADEA Release
(as defined below), with an attorney. You further represent that you understand
and agree that the Company is under no obligation to offer this Separation
Agreement, and that you are under no obligation to consent to the waiver.

 

6



--------------------------------------------------------------------------------

c. In accordance with the ADEA release contained in Exhibit A hereto (the “ADEA
Release”), you shall have twenty-one (21) days from the date of this Agreement
to consider the ADEA Release and once you have signed the ADEA Release, you
shall have seven (7) additional days from the date of execution to revoke your
consent to the ADEA Release. Any such revocation shall be made in writing so as
to be received by the Company prior to the eighth (8th) day following your
execution of the ADEA Release. If no such revocation occurs, the ADEA Release
shall become effective on the eighth (8th) day following your execution of the
ADEA Release (the “Effective Date”). In the event that you fail to sign the ADEA
Release within 21 days or revoke your ADEA Release thereafter as provided above,
this Separation Agreement shall remain in full force and effect but the Company
shall have no obligation to provide the benefits in paragraphs 2(c)(ii), 2(d)
and 2(e) above.

10. Enforcement. If any provision of this Separation Agreement is held by a
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect; however, the remaining provisions shall be
enforced to the maximum extent possible. Further, if a court should determine
that any portion of this Separation Agreement is overbroad or unreasonable, such
provision shall be given effect to the maximum extent possible by narrowing or
enforcing in part that aspect of the provision found overbroad or unreasonable.
Additionally, the parties agree that in the event of any breach of the terms of
paragraphs 5, 6 and 7 the other party may seek injunctive and other equitable
relief. In addition, you agree that your willful and knowing failure to return
Company Property that relates to the maintenance of security of the Company
Entities and Persons or the maintenance of Proprietary Information shall entitle
the Company to such injunctive and other equitable relief.

11. No Admission. This Separation Agreement is not intended, and shall not be
construed, as an admission that either you or the Company Entities and Persons
have violated any federal, state or local law (statutory or decisional),
ordinance or regulation, breached any contract or committed any wrong
whatsoever.

12. Successor. This Separation Agreement is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.

13. Choice of Law. This Separation Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law.

14. Entire Agreement. You acknowledge that this Separation Agreement constitutes
the complete understanding between the Company and you with respect to the
subject matter hereof, and, supersedes any and all agreements, understandings,
and discussions, whether written or oral, between you and any of the Company
Entities and Persons, including your Employment Agreement, which shall terminate
on the Separation Date, except for the provisions of Section 2.4,
Section 6.5(g), Section 6.5(h), Section 6.5(i), Article VII and Section 9.1 of
the Employment Agreement which shall survive such termination. No other promises
or agreements shall be binding on the Company unless in writing and signed by
both the Company and you after the date of this Separation Agreement.

 

7



--------------------------------------------------------------------------------

15. Effective Date. You may accept this Separation Agreement by signing it and
returning it to Caroline B. Manogue, Chief Legal Officer, Endo Pharmaceuticals
Holdings Inc., 100 Endo Boulevard, Chadds Ford, PA 19317. The effective date of
this Separation Agreement shall be the date it is signed by both parties,
provided that the provisions of paragraphs 2(c)(ii), 2(d) and 2(e) above shall
not become effective until the Effective Date, as defined in paragraph 9(c). In
the event you do not accept this Separation Agreement as set forth above, this
Separation Agreement, including but not limited to the obligation of the Company
to provide the payments and other benefits set forth in paragraphs 2(c)(ii),
2(d) and 2(e) above, shall be deemed automatically null and void.

 

Signature:   /s/ NANCY J. WYSENSKI     Date: August 25, 2009  

NANCY J. WYSENSKI

     

ENDO PHARMACEUTICALS HOLDINGS INC.

      Signature:   /S/ DAVID HOLVECK     Date: August 25, 2009 By:   DAVID
HOLVECK    

Title:

 

President & Chief Executive Officer

     

 

8



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER OF RIGHTS UNDER THE

AGE DISCRIMINATION AND EMPLOYMENT ACT

1. Nancy J. Wysenski (“Executive” or “you”) knowingly and voluntarily, on behalf
of yourself and your agents, attorneys, successors, assigns, heirs and
executors, releases and forever discharges Endo Pharmaceuticals Holdings Inc.
(the “Company”) and all of their subsidiaries and affiliates, together with all
of their respective past and present directors, managers, officers,
shareholders, partners, employees, agents, attorneys and servants,
representatives, administrators and fiduciaries (except that in the case of
agents, representatives, administrators, attorneys and fiduciaries, only to the
extent in any way related to her employment with, or the business affairs of the
Companies) and each of their predecessors, successors and assigns (collectively,
the “Releasees”) from any and all claims, charges, complaints, promises,
agreements, controversies, liens, demands, causes of action, obligations, suits,
disputes, judgments, debts, bonds, bills, covenants, contracts, variances,
trespasses, executions, damages and liabilities of any nature whatsoever
relating in any way to your rights under the Age Discrimination in Employment
Act of 1967, as amended (the “ADEA”), whether known or unknown, suspected or
unsuspected, which against you or your executors, administrators, successors or
assigns ever had, now have, or may hereafter claim to have against the Releasees
in law or equity, by reason of any matter, cause or thing whatsoever arising on
or before the date this Separation Agreement is executed by you, and whether or
not previously asserted before any state or federal court or before any state or
federal agency or governmental entity (the “ADEA Release”). This ADEA Release
includes, without limitation, any rights or claims relating in any way to your
employment relationship with the Company or any of the Releasees, or the
termination thereof, arising under the ADEA, including compensatory damages,
punitive damages, attorney’s fees, costs, expenses, and any other type of damage
or relief. You represents that you have not commenced or joined in any claim,
charge, action or proceeding whatsoever against the Company or any of the
Releasees arising out of or relating any of the matters set forth in this ADEA
Release. You further agree that you shall not be entitled to any personal
recovery in any claim, charge, action or proceeding whatsoever against the
Company or any of the Releasees for any of the matters set forth in this ADEA
Release.

2. The Company has advised you to consult with an attorney of your choosing
prior to signing this ADEA Release. You represent that you understand and agree
that you have the right and have been given the opportunity to review this ADEA
Release with an attorney. You further represent that you understand and agree
that the Company is under no obligation to offer you this ADEA Release, and that
you are under no obligation to consent to the ADEA Release, and that you have
entered into this ADEA Release freely and voluntarily.

 

9



--------------------------------------------------------------------------------

3. You shall have twenty-one (21) days to consider this ADEA Release, and once
you have signed this ADEA Release, you shall have seven (7) additional days from
the date of execution to revoke your consent to this ADEA Release. Any such
revocation shall be made in writing so as to be received by the Company prior to
the eighth (8th) day following your execution of this ADEA Release. If no such
revocation occurs, this ADEA Release shall become effective on the eighth
(8th) day following your execution of this ADEA Release (the “Effective Date”).
In the event that you revoke your consent, this ADEA Release shall be null and
void

IN WITNESS WHEREOF, the Executive has executed this ADEA Release as of the date
set forth below.

 

   Nancy J. Wysenski    Date

 

10